Citation Nr: 0937203	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an initially compensable evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1976 to September 
1976 and from May 1978 to May 1979.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's currently diagnosed heart disorder is related to 
military service.

2.  The medical evidence of record shows that the Veteran's 
bilateral hearing loss is manifested by an exceptional 
pattern of hearing impairment with Level V hearing loss, 
bilaterally.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2008).

2.  The criteria for an evaluation of 20 percent for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 


5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in September 2006 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the Veteran in March 2009, after which the claims 
were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
his bilateral hearing loss claim.  VA examinations have not 
been accorded the Veteran in connection with his heart 
disorder claim, because there is no evidence that the Veteran 
had this disability during active military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.

Heart Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic disorders, including cardiovascular-renal 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a heart disorder.  In an August 
1976 service treatment report, the Veteran complained of 
abdominal and chest pain for the previous month.  On 
examination, there was pain in the right lower chest on 
palpation and squeezing of the ribs.  The examiner stated 
that the Veteran "may have injured [a] rib 1 month ago."  
The Veteran was scheduled for an x-ray examination.  A 
subsequent radiographic report stated that on views of the 
Veteran's chest, no abnormalities were noted.  The Veteran 
was placed on a physical profile for 30 days for fractured 
ribs.

After separation from military service, a November 1997 
private medical report stated that the Veteran complained of 
chest pain for the previous 2 nights.  After a review of the 
Veteran's history and a physical examination, the impression 
was acute non-Q-wave myocardial infarction.  The medical 
evidence of record shows that a heart disorder has been 
consistently diagnosed since November 1997.

At a February 2009 hearing before the RO, the Veteran stated 
that during military service he had experienced chest pain 
after cracking a right rib.  The Veteran reported that he had 
not asked a doctor whether his current heart disorder had 
been caused by trauma during military service.

The medical evidence of record does not show that the 
Veteran's currently diagnosed heart disorder is related to 
military service.  The Veteran's service 


treatment records are negative for any diagnosis of a heart 
disorder.  While the Veteran has a current diagnosis of a 
heart disorder, there is no medical evidence of record that 
it was diagnosed prior to 1997, approximately 18 years after 
separation from military service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record that relates 
the Veteran's currently diagnosed heart disorder to military 
service in any manner.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed heart disorder is related to 
active military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the Veterans statements are not competent to 
make a determination that his currently diagnosed heart 
disorder is related to active military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed heart disorder to active military service.  As 
such, service connection for a heart disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed heart disorder to active military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The 


Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, that the rule articulated in Francisco does not 
apply to the veteran's bilateral hearing loss claim, because 
the appeal of this issue is based on the assignment of an 
initial evaluation following an initial award of service 
connection for bilateral hearing loss.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2008).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.

An April 2006 private audiological examination was conducted.  
The average pure tone threshold was shown as 55 decibels in 
the right ear and 52 decibels in the left ear, but the report 
did not indicate which frequencies the averages were derived 
from.  Speech discrimination testing was 97 percent in the 
right ear and of 93 percent in the left ear.  It was not 
shown that the speech discrimination testing was accomplished 
using the Maryland CNC Test.

A March 2007 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
50
65
65
LEFT
45
55
60
75

The average pure tone threshold was shown as 57.5 decibels in 
the right ear and 58.75 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 92 percent, 
bilaterally.

An April 2008 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
55
75
80
LEFT
60
60
70
80
The average pure tone threshold was shown as 69 decibels in 
the right ear and 68 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 96 percent, 
bilaterally.

A February 2009 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
50
80
85
LEFT
50
50
55
85

The average pure tone threshold was shown as 68.75 decibels 
in the right ear and 60 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 90 percent in 
the right ear and 92 percent in the left ear.

Applying the March 2007 results to the Schedule reveals a 
numeric designation of Level II, bilaterally.  See 38 C.F.R. 
§ 4.85, Table VI, Diagnostic Code 6100.  Applying these 
findings to 38 C.F.R. § 4.85, Table VII of the Schedule 
results in a noncompensable evaluation for hearing loss under 
Diagnostic Code 6100.  Applying the April 2008 results to the 
Schedule reveals a numeric designation of Level II, 
bilaterally.  See Id.  Applying these findings to 38 C.F.R. § 
4.85, Table VII of the Schedule results in a noncompensable 
evaluation for hearing loss under Diagnostic Code 6100.  
Applying the February 2009 results to the Schedule reveals a 
numeric designation of Level III in the right ear and Level 
II in the left ear.  See Id.  Applying these findings to 38 
C.F.R. § 4.85, Table VII of the Schedule results in a 
noncompensable evaluation for hearing loss under Diagnostic 
Code 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  The Veteran's test results do not ever demonstrate a 
pure tone threshold of 70 decibels or more at 2,000 Hertz in 
either ear.  However the April 2008 VA audiological 
examination showed that the Veteran 


had a pure tone threshold of 55 decibels or more in all four 
frequencies in both ears.  As such, the Veteran had an 
exceptional pattern of hearing impairment, bilaterally, in 
April 2008.  With exceptional patterns of hearing impairment, 
the Roman numeral designation for hearing impairment will be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  As noted above, applying 
Table VI to the April 2008 results reveals a numeric 
designation of Level II, bilaterally.  However, applying 
Table VIa to the April 2008 results reveals a numeric 
designation of Level V, bilaterally.  See 38 C.F.R. § 4.85, 
Table VIa, Diagnostic Code 6100.  Applying these findings to 
38 C.F.R. § 4.85, Table VII of the Schedule results in a 20 
percent evaluation for hearing loss under Diagnostic Code 
6100.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  However, the Board also considered the holding in 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which 
requires VA audiologist to describe the functional effects of 
a hearing loss disability in the examination report.  The VA 
examiner in February 2009 provided an adequate description of 
the functional effects of the Veteran's hearing loss, noting 
the Veteran's complaints and reporting information concerning 
the functional aspects of his disability.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Thus, based on the 
current audiometric findings, a 20 percent initial evaluation 
for bilateral hearing loss is warranted.  The 20 percent 
disability evaluation assigned herein is the highest rating 
warranted for the appeal period.  See Fenderson, 12 Vet. App. 
at 126.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
evaluation in excess of 20 percent at any point during the 
period on appeal, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. App. at 208 
(the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER

Service connection for a heart disorder is denied.

An evaluation of 20 percent disabling, but no more, for 
bilateral hearing loss is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


